     Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 1 of 51 PageID #: 1




PELTON GRAHAM LLC
Brent E. Pelton (BP 1055)
Taylor B. Graham (TG 9607)
Kristen E. Boysen (KB 0208)
111 Broadway, Suite 1503
New York, NY 10006
Telephone: (212) 385-9700
www.peltongraham.com

Attorneys for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


 ROBBY MAHADEO,

                               Plaintiff,
                                                                  COMPLAINT
 -against-

 PM PEDIATRICS OF SELDEN, PLLC                                Jury Trial Demanded
 and PM PEDIATRICS MANAGEMENT
 GROUP, LLC, Jointly and Severally,

                               Defendants.



       Plaintiff Robby Mahadeo (“Dr. Mahadeo” or “Plaintiff”), by his attorneys, Pelton Graham

LLC, as and for his complaint against Defendants, upon personal knowledge as to himself and

upon information and belief as to other matters, alleges as follows:

                                 NATURE OF THE ACTION

       1.      Plaintiff is a former medical director of Defendants’ pediatric urgent care center

located in Carle Place, New York. Plaintiff brings this action to recover damages arising out of

unlawful employment discrimination on the basis of race, color, age, religion and national origin.




                                                 1
        Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 2 of 51 PageID #: 2




         2.     This action seeks damages for Defendants’ violations of Title VII of the Civil

Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq., 42 U.S.C. § 2000e-2(a)(1), the Age

Discrimination in Employment Act of 1967, 29 U.S.C. Sec. 621 et seq. (“ADEA”) and the New

York State Human Rights Law §§ 290 et seq. of the New York Executive law (“NYSHRL”).

                                  JURISDICTION AND VENUE

         3.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1337

and 1343, and supplemental jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. §

1367.

         4.     Venue is proper in this district pursuant to 28 U.S.C. § 1391 because Defendants’

business is located in this district and a substantial part of the events or omissions giving rise to

the claims occurred in this district.

         5.     This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§

2201 and 2202.

         6.     On March 20, 2020, New York Governor Andrew M. Cuomo signed Executive

Order 202.8 in an effort to stem the spread of COVID-19, which tolls for thirty (30) days “any

specific time limit[s] for the commencement, filing, or service of any legal action, notice, motion

or other process or proceeding” under any New York State laws or court procedural rules. The

thirty (30)-day tolling period began on March 20, 2020 and continued until April 19, 2020. On

April 7, 2020, Governor Cuomo signed Executive Order 202.14, which extended the tolling period

to May 7, 2020. Subsequently, on May 7, 2020, Governor Cuomo issued Executive Order 202.28,

tolling all statutes of limitations for an additional thirty (30) days through June 6, 2020. On June

6, 2020, Governor Cuomo issued Executive Order 202.38, tolling all statutes of limitations until

July 6, 2020. On July 7, 2020, Governor Cuomo issued Executive Order 202.48 tolling all statutes



                                                 2
     Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 3 of 51 PageID #: 3




of limitations until August 5, 2020. On August 5, 2020, Governor Cuomo issued Executive Order

202.55, which tolled all statutes of limitations until September 4, 2020. On September 4, 2020,

Governor Cuomo signed Executive Order 202.60, which extended the tolling period an additional

thirty (30) days to October 4, 2020. On October 4, 2020, Governor Cuomo issued Executive Order

202.67, which extended the tolling period to November 3, 2020. In total, the Executive Orders set

forth herein provided for a toll of two hundred and twenty-eight (228) days.

                                         THE PARTIES

Plaintiff:

       7.      Plaintiff Mahadeo was, at all relevant times, an adult individual residing in Queens

County, New York.

       8.      Plaintiff Mahadeo worked for Defendants as a medical director and experienced

numerous instances of discrimination on the basis of race, color, age, religion and national origin

from various PM Pediatrics management employees that ultimately led to his termination on

November 21, 2019.

Defendants:

       9.      Defendant PM Pediatrics of Selden, PLLC is an active for-profit professional

limited liability company doing business in the State of New York, with its principal place of

business located at One Hollow Lane, Suite 301, Lake Success, New York 11042.

       10.     Defendant PM Pediatrics Management Group, LLC (together with PM Pediatrics

of Selden, PLLC, “PM Pediatrics” or “Defendants”) is an active New York limited liability

company with its principal place of business located at One Hollow Lane, Suite 301, Lake Success,

New York 11042.

       11.     Upon information and belief, PM Pediatrics of Selden, PLLC owns, operates and



                                                3
      Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 4 of 51 PageID #: 4




manages a pediatric urgent care center, doing business as “PM Pediatrics Urgent Care,” located at

181 Old Country Road, Carle Place, New York 11514 (hereinafter the “Carle Place Location”).

        12.     Upon information and belief, PM Pediatrics Management Group, LLC owned,

operated and managed the Carle Place Location along with PM Pediatrics of Selden, PLLC.

        13.     Upon information and belief, PM Pediatrics of Selden, PLLC is one of numerous

companies in the PM Pediatrics Management Group, LLC corporate family.

        14.     PM Pediatrics owns, operates and manages numerous pediatric urgent care centers

across the United States, including sites in Alaska, California, Connecticut, Florida, Illinois,

Maryland, Massachusetts, New Jersey, North Carolina, Pennsylvania, Tennessee, Texas, Virginia

and Washington, D.C.

        15.     PM Pediatrics owns, operates and manages approximately nineteen (19) sites

throughout New York State, including the Carle Place Location.

        16.     The PM Pediatrics locations within Dr. Mahadeo’s practice group included Carle

Place, Syosset, Bayside, Manhasset, Massapequa and Rockville Centre.

        17.     Upon information and belief, PM Pediatrics employs hundreds of individuals

across all of its locations.

                     ADMINISTRATIVE PREREQUISITES TO ACTION

        18.     Plaintiff Mahadeo timely filed a charge of discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”) on September 15, 2020.

        19.     On June 15, 2021, the EEOC issued Plaintiff Mahadeo a Notice of Right to Sue,

which is annexed hereto, stating that Plaintiff could file an action under Title VII and the ADEA.

        20.     Plaintiff has filed this complaint within ninety (90) days after the date on which he

received the Notice of Right to Sue.



                                                  4
     Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 5 of 51 PageID #: 5




       21.       A copy of Plaintiff’s Notice of Right to Sue is annexed hereto as Exhibit “A.”

                                    STATEMENT OF FACTS

       22.       Dr. Mahadeo is a fifty-seven (57)-year-old, brown-complexioned man of Guyanese

descent who practices Hinduism.

       23.       Dr. Mahadeo worked for PM Pediatrics as a medical director of the Carle Place

Location from in or around July 2018 through November 21, 2019 (the “Mahadeo Employment

Period”).

       24.       Dr. Mahadeo was initially hired by Dr. Karin Sadow, Senior Vice President of

Quality for PM Pediatrics, with whom he shared a longstanding professional relationship, in or

around May 2018.

       25.       Dr. Mahadeo was hired with a sign-on bonus of twenty-five thousand dollars

($25,000.00) and an annual salary of two hundred and seventy-five thousand dollars

($275,000.00).

       26.       Despite the fact that GoHealth Urgent Care, a competitor of PM Pediatrics, had

offered Dr. Mahadeo a similar position with a more substantial compensation package, Dr.

Mahadeo ultimately decided to work for PM Pediatrics based on assurances from Dr. Sadow and

Dr. Jeffrey Schor (“Dr. Schor”), PM Pediatrics’ CEO, that his future would be secure at the

company and certain information presented during a medical director’s meeting that Dr. Mahadeo

attended prior to his start date that showed rapid growth and expansion and opportunities for

upward mobility.

       27.       Throughout the Mahadeo Employment Period, Dr. Mahadeo reported directly to

Dr. Sheryl Cohen (“Dr. Cohen”), PM Pediatrics’ Regional Medical Director of the Long Island

Region, who was later promoted to Vice President of Clinical Operations in or around August



                                                  5
      Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 6 of 51 PageID #: 6




2019. Dr. Cohen is a Jewish female who is approximately in her early forties.

       28.     Dr. Cohen did not initially interview Dr. Mahadeo and, upon information and

belief, was not involved in the hiring process.

       29.     Although Dr. Mahadeo was initially scheduled to work at multiple sites as he

familiarized himself with company operations, including Carle Place, Rockville Centre,

Massapequa, Syosset, North Babylon, Bensonhurst and Manhasset, Dr. Cohen functioned as Dr.

Mahadeo’s direct supervisor throughout the Mahadeo Employment Period and routinely made his

schedule.

       30.     Dr. Mahadeo does not recall receiving an employee handbook describing

prohibitions of or methods for reporting unlawful discrimination, harassment and retaliation or

attending any training sessions regarding workplace discrimination and/or harassment at any point

during his employment with PM Pediatrics.

PM Pediatrics’ Systematic Mistreatment and Termination of Minority Employees

       31.     Through the Mahadeo Employment Period, Dr. Mahadeo witnessed numerous

derogatory comments and instances of race, color and national origin discrimination against

minority employees at PM Pediatrics that ultimately led to the terminations of several minority

individuals.

       32.     In or around December 2019, an African American receptionist, Leandra Smith

(“Smith”), was terminated based on reports that parents were allegedly complaining about long

wait times upon checking into the facility. It is Dr. Mahadeo’s understanding that this reason was

pretextual, as PM Pediatrics wrongfully attributed weekly summaries of general complaints about

the entire facility entirely to Smith, despite the fact that the complaints were not in any way specific

to Smith’s individual job performance.



                                                   6
     Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 7 of 51 PageID #: 7




       33.     Based on the manner in which Smith was treated by then-acting medical director

Dr. Elliot Friedman (“Dr. Friedman”) and office manager Megan McCaskill (“McCaskill”) prior

to her termination, as well as certain derogatory, race-based comments from Dr. Cohen regarding

Smith’s appearance and suitability for the job, it is Dr. Mahadeo’s understanding that Smith’s

termination was a result of a longstanding bias against minority employees at PM Pediatrics.

       34.     Throughout Smith’s employment at PM Pediatrics, various staff members,

including McCaskill and Dr. Friedman, made it exceptionally difficult for Smith to perform her

job duties and required far more of her when she requested time off from work due to an emergency

than they did of other employees. For example, on one occasion, when Smith requested a day off

because her infant was ill, Dr. Friedman and McCaskill required that Smith bring the baby into the

facility to prove that the child was sick. Dr. Mahadeo personally examined Smith’s baby and

confirmed that he was sufficiently ill to warrant Smith’s brief absence from work.

       35.     As a former medical director, Dr. Mahadeo is aware that when employees called

out, the normal procedure was for the medical director on site to call around to other employees

who were not on duty to ask whether they were available to come in to assist.

       36.     On another occasion, Dr. Shannon Henning (“Dr. Henning”), the medical director

of PM Pediatrics’ Massapequa and Manhasset facilities, complained to Dr. Mahadeo after Smith

requested a short break during a fourteen (14)-hour shift registering patients in or around August

2019. Approximately eight (8) hours into her shift, during which she was unable to use the

bathroom or eat a meal, Smith went to the back and asked if someone could cover her so that she

could take a ten (10)-minute break. Dr. Mahadeo was initially alerted to the situation by Dr.

Henning, who was working at the Carle Place Location that day, via e-mail. Dr. Henning informed

Dr. Mahadeo in her e-mail that she felt Smith’s request was “rude” and out of line and accused



                                                7
     Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 8 of 51 PageID #: 8




Smith of not doing her job.

       37.     Dr. Mahadeo later spoke with several employees who were present when Smith

requested relief. These employees confirmed that Smith’s demeanor was calm and

nonconfrontational.

       38.     McCaskill, who was copied on Dr. Henning’s e-mail, also subsequently

complained to Dr. Mahadeo that Smith was not doing her work, without providing any specific

examples of work that had not been completed, and asked Dr. Mahadeo on several occasions to

terminate her, stating that Dr. Cohen “wanted to get rid of” Smith. Dr. Mahadeo replied that it was

his opinion that Smith was an excellent employee who had no issues completing her work and

often volunteered to take on additional job duties.

       39.     It is Dr. Mahadeo’s understanding that breaks were typically coordinated with the

medical director on the site. Dr. Mahadeo does not recall any complaints or issues with respect to

Caucasian employees, who comprised the vast majority of the staff at the Carle Place facility,

requesting or taking breaks.

       40.     As discussed in greater detail below, while Smith faced stern criticism for

requesting a short break during a lengthy shift, certain Caucasian and Jewish employees faced no

discipline whatsoever for egregious instances of misconduct.

       41.     On another occasion, when Smith arrived at her desk at 12:01 pm for a 12:00 pm

shift, Dr. Friedman rushed out from the back and yelled at her that she was late. When Smith, who

was rarely late for work, responded that she was already in the building by 12:00 pm, Dr. Friedman

sternly responded that she was required to be at her desk at 12:00 pm.

       42.     Dr. Mahadeo is aware that at least one Jewish, Caucasian employee, Nurse

Practitioner Meirav Siegel (“Siegel”), was never reprimanded for lateness, despite the fact that she



                                                 8
      Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 9 of 51 PageID #: 9




arrived fifteen to thirty (15-30) minutes late for her shift on a frequent basis.

       43.     Dr. Mahadeo is aware that a Caucasian X-ray technician, Amanda Machado

(“Machado”), who is of Italian descent, faced no discipline of any kind for routinely leaving her

shift early without a replacement.

       44.     Dr. Mahadeo is additionally aware that Machado faced no discipline of any kind

for refusing to perform X-rays while the facility was transitioning to a new system, stating that she

did not feel comfortable taking X-rays if physicians were not going to be able to read them. Instead,

Dr. Cohen responded by reassuring Machado that she would put Dr. Mahadeo’s name on the X-

rays and did not reprimand Machado in any way for refusing to perform her core job duties

       45.     Dr. Mahadeo additionally witnessed certain discriminatory comments about Smith

from Dr. Cohen during his employment with Defendants. In or around May or June 2019, Dr.

Cohen stopped into Dr. Mahadeo’s office to discuss certain logistical matters related to the Carle

Place Location. During this conversation, Dr. Cohen roundly criticized Smith’s hair and dress,

which were apparently Afrocentric, asking Dr. Mahadeo, “what kind of hairstyle is that?” and

commenting that the way Smith dresses and styles her hair “doesn’t look good.” Dr. Cohen

additionally commented that the African styles that Smith wore projected a “bad image” of PM

Pediatrics and stated that she did not want Smith working in the front of the facility, as the patients

and families who serviced the Carle Place facility were mostly Caucasian. Dr. Cohen also referred

to Smith’s “ghetto tone” when speaking with parents.

       46.     On one occasion, when McCaskill approached me and asked me to terminate Smith,

she parroted Dr. Cohen’s language about Smith’s speaking voice and informed me that Dr. Cohen

had stated during a meeting with McCaskill that PM Pediatrics did not want an African American

person working up front.



                                                   9
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 10 of 51 PageID #: 10




       47.     Smith was subsequently terminated on or about December 29, 2019.

       48.     In or around June or July 2019, Dr. Cohen approached Dr. Mahadeo and asked him

to terminate a Mexican-American medical assistant, Melvin Godinez (“Godinez”), because there

were “too many minorities” working at the Carle Place Location, and the patients were mostly

white. Dr. Cohen further attempted to bolster her reasoning by stating that the Carle Place Location

generates a lot of income and that she wanted to “make sure the patients are happy” by projecting

a “better image” of the company, presumably by terminating minority employees. During this

conversation, Dr. Cohen specifically referenced Godinez’s “Mexican look,” stating that his

appearance “didn’t look good” for Carle Place, and informed Dr. Mahadeo that she had been

getting reports from unidentified staff that they did not care for his appearance.

       49.     Dr. Mahadeo replied that he believed that Godinez was a strong employee and that

Dr. Cohen’s conduct and remarks were discriminatory. Dr. Cohen stated that as medical director,

Dr. Mahadeo had to listen to what she said and follow her directives.

       50.     During the Mahadeo Employment Period, Dr. Mahadeo also received several

requests from McCaskill to terminate Godinez based on similar complaints about Godinez’s

“Mexican” appearance. Notably, Godinez wore scrubs and black safety sneakers, which was

typical of the other medical assistants, such that Dr. Cohen and McCaskill’s comments regarding

Godinez’s “Mexican look” could not plausibly be construed to be in reference to the manner in

which Godinez dressed for work.

       51.     Godinez was ultimately terminated in or around July 2019.

       52.     In or around September 2018, PM Pediatrics additionally terminated Generra Green

(“Green”), an African American medical assistant, and Athena Sanchez (“Sanchez”), a Guyanese-

Puerto Rican medical assistant, despite the fact that Dr. Mahadeo, having frequently worked



                                                 10
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 11 of 51 PageID #: 11




alongside them, knew them to be hardworking and was not aware of any prior complaints about

their respective job performances.

        53.     During his employment with Defendants, Dr. Mahadeo witnessed at least one

occasion when McCaskill reacted negatively to Sanchez playing Guyanese music in a staff

common area. Sanchez occasionally played Hindi language songs in a common room of the Carle

Place Location at a low volume such that patients were not able to hear it. On one occasion, Dr.

Mahadeo witnessed McCaskill approach Sanchez to ask her what kind of music she was playing.

Sanchez replied that it was Guyanese music, which she danced to in her spare time. McCaskill

replied that Dr. Cohen would not like that type of music played at PM Pediatrics and requested

that. Sanchez turn it off.

        54.     Dr. Mahadeo is aware that Machado frequently played hip hop and house music at

a similar volume in the common room without issue.

        55.     Dr. Mahadeo additionally witnessed McCaskill issue complaints about the smell of

Sanchez’s Guyanese food, stating that Dr. Cohen “wouldn’t want that here.”

        56.     On another occasion, McCaskill instructed Sanchez not to display a Guyanese flag

on her vehicle, stating, “don’t do that nonsense here,” despite the fact that Sanchez was parked in

the back of the facility, out of patients’ view.

        57.     On one occasion, Dr. Mahadeo was approached by a Guyanese X-ray technician,

Michael Baldeo (“Baldeo”), who informed Dr. Mahadeo that he was aware that many of the other

X-ray technicians, including Machado, were earning more than him, despite the fact that he had

worked for PM Pediatrics for seven (7) or eight (8) years. When Dr. Mahadeo asked Dr. Cohen

whether PM Pediatrics could give Baldeo a raise, Dr. Cohen declined his request, stating that

Machado, who had worked for the Company for less than a year, was “better than that Indian boy,”



                                                   11
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 12 of 51 PageID #: 12




referring to Baldeo.

       58.     Upon information and belief, Baldeo was terminated in or around March 2020.

       59.     Dr. Mahadeo is aware that PM Pediatrics took great efforts to terminate Krystal

Rivera (“Rivera”), a Hispanic nurse, during the Mahadeo Employment Period, despite the fact that

she was a strong employee who often trained other nurses within the company. On one occasion

in or around September 2019, McCaskill informed Dr. Mahadeo that Dr. Cohen had instructed her

to come up with reasons to “get rid of” Rivera. As an example, Dr. Cohen had suggested that

McCaskill change Rivera’s schedule such that her workday ended at midnight instead of 10:00 pm

in an attempt to force out Rivera, who had a baby at home and would find it difficult to work later

hours. When Rivera requested to switch to another facility that offered earlier work shifts, Dr.

Cohen denied her request.

       60.     In or around summer 2019, Dr. Cohen made additional discriminatory comments

about an African American female intern, whose name Dr. Mahadeo cannot recall, who had

applied, and been approved, through corporate. When Dr. Cohen observed the intern working at

the Syosset facility, she called Dr. Mahadeo and demanded to know who had given her permission

to work there. Dr. Mahadeo replied that he did not personally hire her. Dr. Cohen responded that

she did not want “this African American girl working there” and asked if there was a way to “get

rid of her.” Dr. Cohen additionally insisted that it must have been a “mistake” that she got through

the company’s screening process and informed Dr. Mahadeo that he could decline to work with

her if he so chose.

       61.     Subsequently, Dr. Cohen circulated a strongly worded e-mail stating that any new

hires had to be directly approved by her and embarked on a campaign to minimize the intern’s role

within the company, including abruptly cutting her hours from five (5) days per week to two (2)



                                                12
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 13 of 51 PageID #: 13




days per week.

       62.       Dr. Richard Bruckner (“Dr. Bruckner”), the medical director at PM Pediatrics’

Syosset facility, additionally refused to allow the intern to work at his site, stating that patients

would be uncomfortable having her in the room, as Syosset primarily served white individuals.

Dr. Bruckner is a Caucasian, Jewish male.

       63.       Dr. Mahadeo is aware that Brandon Bridgemohan (“Bridgemohan”), a former part-

time medical assistant of Indian descent, was never offered a permanent position at PM Pediatrics

despite repeated inquiries to McCaskill. Despite the fact that McCaskill routinely responded that

there were no positions available, Bridgemohan informed Dr. Mahadeo that PM Pediatrics hired a

full-time female Caucasian medical assistant around the time of Smith’s termination in or around

late 2019.

       64.       McCaskill additionally declined to schedule Bridgemohan for any future shifts after

he asked for a letter of recommendation from PM Pediatrics. Prior to this, McCaskill had routinely

assigned Birdgemohan to undesirable weekend shifts.

       65.       Bridgemohan further informed Dr. Mahadeo that McCaskill instructed him while

he was being trained that, “according to Sheryl,” if a white patient shows up to the site at or very

shortly after closing time (i.e., 12:00 am), PM Pediatrics’ policy is to admit them, whereas minority

patients could be ignored if desired, as “they pay less” than white patients.

       66.       Dr. Mahadeo is aware that Raquel Gokool (“Gokool”), a registered nurse of Indian

descent worked for PM Pediatrics in an unpaid position and was in training with nurse practitioner

Amy McGreevy (“McGreevy”) to become a nurse practitioner herself. When Gokool asked

McCaskill if she could be considered for a paid position in or around September 2019, McCaskill

informed Gokool that there was “no way” she was going to be hired, as the company was



                                                 13
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 14 of 51 PageID #: 14




comprised of a predominantly “white crowd” and “did not want brown people.” As an example,

McCaskill informed Gokool that Dr. Cohen had asked her to file false complaints against Dr.

Mahadeo. Gokool left PM Pediatrics in or around late September or early October 2019, after she

completed her rotation.

PM Pediatrics’ Demonstrated Preference for Jewish Employees

PM Pediatrics’ Repeated Failure to Discipline Meirav Siegel

        67.    On December 25, 2018, Dr. Almas Patankar (“Dr. Patankar”), a physician of Indian

descent, and Siegel were on duty as medical providers while Dr. Mahadeo was on vacation. During

her shift, Siegel devised a plan to attempt to shut the site down so that she could go home for the

Christmas holiday, despite the fact that she is Jewish, by claiming that the site had a strong

chemical smell that made it difficult to breathe to the point that she needed to use a nebulizer every

ten (10) minutes.

        68.    At one point during the shift, Siegel took Dr. Patankar’s cell phone, which had been

left out in a common area, and began texting Dr. Mahadeo, while pretending to be Dr. Patankar,

that the condition of the site was so bad that the staff had to go outside for fresh air every two to

three (2-3) minutes to be able to breathe and that someone from corporate should come in to assess

for safety.

        69.    Dr. Mahadeo immediately went into work to assess the situation. When he arrived,

he observed employees taking Christmas photos and did not notice an odor of any kind. Dr.

Patankar informed Dr. Mahadeo that while it was possible that the cleaning staff had used too

much bleach, she did not think the smell was particularly offensive or dangerous.

        70.    Although Siegel was attempting to change patients’ rooms and informing them

about a chemical smell, patients and their guardians disagreed with her and asked to remain in



                                                 14
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 15 of 51 PageID #: 15




their original rooms.

       71.     Further, several staff members, including Godinez and Josephine Pho (“Pho”), an

X-ray technician, informed Dr. Mahadeo that Siegel had told them to lie to Dr. Mahadeo about the

safety of the site and corroborate her fictious claim about a potentially harmful chemical smell.

       72.     Dr. Patankar additionally confirmed that Siegel had pilfered her phone from the

common area, which she had learned when Siegel grabbed the phone out of her hands when she

noticed that Dr. Mahadeo had responded to one of her text messages.

       73.     Dr. Mahadeo ultimately declared that the site was safe and ordered that it remain

open. After he left, Siegel texted him repeatedly, stating that she was asthmatic and struggling to

breathe and again insisting that someone from corporate come in to inspect the site. Dr. Mahadeo

instructed her to go home.

       74.     Dr. Mahadeo immediately called Dr. Cohen to report the incident and, over the

course of the next several weeks, had discussions with Dr. Cohen to discuss Siegel’s behavior

during which he stated that he believed that Siegel should either be terminated or no longer

permitted to work at the Carle Place Location. During these conversations, Dr. Cohen instructed

Dr. Mahadeo not to discuss the situation with anyone, including Dr. Sadow. Dr. Cohen additionally

threatened that Dr. Mahadeo was an “older” employee who could easily be terminated and stated

that Siegel, who is in her late twenties or early thirties, is a young, Jewish girl who needs her

“protection.” Dr. Cohen further stated that she needs to look out for Jewish employees, as that is

what is “expected” of her.

       75.     Siegel was ultimately never disciplined for this incident and was scheduled to

continue to work her normal shifts. Moreover, Siegel was one of the few nurse practitioners at PM

Pediatrics who was permitted to work independently at certain sites, including Bensonhurst.



                                                15
     Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 16 of 51 PageID #: 16




          76.   Dr. Mahadeo is aware that Dr. Cohen frequently signed Siegel’s charts for billing

purposes, despite the fact that Dr. Cohen had never directly observed the patients. Dr. Mahadeo

routinely refused to sign Siegel’s charts for patients he had not personally seen. Although he

complained to Dr. Cohen that this improper practice could potentially bring about a malpractice

suit, Dr. Cohen simply replied that she “didn’t care” and would continue to sign Ms. Siegel’s

charts.

          77.   On another occasion in or around January 2019, Dr. Lisa Thomas (“Dr. Thomas”),

a thirty (30)-year-old physician of Indian descent, called Dr. Mahadeo to report that Siegel had

been in the breakroom eating dinner for over an hour and had only seen a few patients during her

shift. Dr. Thomas additionally sent a photograph of a screen showing the number of patients Siegel

had seen that day, which verified this information. Dr. Mahadeo subsequently called Ms. Siegel,

who confirmed that she was in the breakroom and had attended very few patients during her shift.

          78.   Shortly after this phone call, Dr. Mahadeo reported Siegel’s behavior to Dr. Cohen

and again informed her that he did not want her to assign Siegel to his site, the Carle Place

Location, as she frequently came in late and did not see a high volume of patients. Dr. Cohen

responded by warning Dr. Mahadeo that she did not want to hear any more complaints against

Siegel. She additionally stated that “this Jewish girl” (referring to Siegel) is a harder worker than

“that Indian girl” (presumably referring to Dr. Thomas, who is from India) and outrageously

proclaimed that Jewish employees are “smarter and better” than the rest of the staff. Dr. Cohen

then instructed Dr. Mahadeo to be sure to document any trivial issues about minority staff members

at the Carle Place Location, as the site is one of the most profitable in the network, serving a

predominately white population, and PM Pediatrics needs to maintain a certain “image” to please

its clients.



                                                 16
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 17 of 51 PageID #: 17




       79.     Siegel was ultimately never disciplined for the above-mentioned incidents.

Despite Reported Incidents of Misconduct, Siegel Was Given a Raise and Bonus Equivalent to
That Offered to Dr. Mahadeo and Dr. Patankar

       80.     In or around early to mid-December 2018, Siegel had her annual review with Dr.

Friedman and Dr. Cohen. Prior to this review, Dr. Mahadeo had several conversations with various

staff members, including McCaskill, who informed him that it was their opinion that Siegel was

“lazy,” frequently came in late and forced other providers to see patients. Certain of these staff

members further referred to Siegel as Dr. Cohen’s “pet.” Dr. Mahadeo is aware, based on these

conversations, that Dr. Friedman had called Siegel on at least one occasion to scold her for not

performing her job duties while she was working at the Rockville Centre site and that complaints

had been issued to Dr. Friedman by other staff about Siegel’s poor performance.

       81.     Although it was Dr. Mahadeo’s understanding that, as medical director, he should

have been responsible for giving the review and determining Siegel’s bonus and raise, Dr.

Friedman informed him that he would take care of it, as he had known Siegel for a longer period

of time. Dr. Mahadeo later found out from Dr. Friedman that Siegel received a ten thousand-dollar

($10,000.00) bonus and a ten thousand-dollar ($10,000.00) raise.

       82.     Subsequently, in or around May 2019, Dr. Mahadeo reviewed Dr. Patankar’s job

performance with Dr. Cohen. Dr. Patankar received an excellent evaluation. During the review,

Dr. Cohen asked Dr. Mahadeo to leave so that she could discuss Dr. Patankar’s bonus and raise in

private.

       83.     Prior to the meeting, Dr. Cohen had informed Dr. Mahadeo that there was a range

of possible bonuses and raises to which the company referred when making decisions about wage

increases and that she would send him the information so that they could discuss prior to the

meeting. Although it is Dr. Mahadeo’s understanding that medical directors should be responsible


                                               17
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 18 of 51 PageID #: 18




for making decisions about bonuses and raises, Dr. Cohen never sent him the information

regarding possible ranges and did not tell him how much Dr. Patankar would be issued prior to

asking me to leave the room.

       84.     Dr. Mahadeo later learned from Dr. Patankar that she received a ten thousand-dollar

($10,000.00) bonus and a ten thousand-dollar ($10,000.00) raise, the same as Siegel, a nurse

practitioner. It is Dr. Mahadeo’s belief that Dr. Cohen asked him to leave the room, as she did not

want him to know that Dr. Patankar was receiving the same bonus and raise as Siegel despite the

substantial complaints that he and others had raised against her. Because Dr. Patankar is a

physician, Dr. Mahadeo additionally understood that she should be earning more than a nurse

practitioner based on professional hierarchy.

       85.     Dr. Mahadeo later discussed Siegel’s bonus and raise with Dr. Cohen, arguing that

Dr. Patankar should have received a higher bonus and raise than Siegel, as Dr. Patankar is

hardworking and well-liked by parents and patients, and because she is a physician who has

significantly more training than Siegel. Dr. Cohen again simply stated that she needs to “help the

Jewish people.”

       86.     Several months later, in or around July 2019, Dr. Mahadeo had his annual review

with Dr. Cohen, which was extremely positive. During this meeting, Dr. Cohen informed Dr.

Mahadeo that his work was excellent and that the staff “loved” him and promised him a ten

thousand-dollar ($10,000.00) bonus and a ten thousand-dollar ($10,000.00) raise.

       87.     Dr. Mahadeo replied that this was unfair as Siegel, a nurse practitioner, and Dr.

Patankar, a junior physician, had received the same. Although Dr. Cohen initially agreed to

increase Dr. Mahadeo’s bonus to twelve thousand dollars ($12,000.00), she later reneged her

promise, informing him that his twenty-five thousand-dollar ($25,000.00) sign-on bonus would be



                                                18
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 19 of 51 PageID #: 19




counted as his annual bonus, such that he would not receive an additional bonus of any kind.

Dr. Cohen’s Husband, Joseph Cohen Received Favorable Treatment from PM Pediatrics

         88.    On December 6, 2019, Dr. Mahadeo had a conversation with Dr. Yvonne Zrake

(“Dr. Zrake”), another PM Pediatrics physician, about certain of Dr. Mahadeo’s experiences

working for the company, which he recorded.

         89.    During Dr. Mahadeo’s December 6, 2019 conversation with Dr. Zrake, Dr.

Mahadeo and Dr. Zrake discussed the fact that physicians were often left to attend their respective

sites without a nurse despite a high volume of patients. Dr. Mahadeo mentioned that Dr. Thomas

had recently written a letter to him and Dr. Bruckner stating that she felt unsafe working without

assistance and that she had recently had to tend to a child undergoing a seizure without support.

During this conversation, Dr. Mahadeo informed Dr. Zrake that he wrote an e-mail to Dr. Cohen

stating that he felt it was unfair that PM Pediatrics’ Massapequa location routinely staffed

physicians and nurse practitioners and/or physicians assistants simultaneously such that physicians

are rarely, if ever, left alone, despite the fact that the patient volume at the Carle Place Location is

significantly higher.

         90.    During this conversation, Dr. Zrake suggested that PM Pediatrics may opt for

double coverage at the Massapequa site because Dr. Joseph Cohen, who works as a physician for

PM Pediatrics, works at that location and “doesn’t know how to do everything,” including X-rays,

orthopedics and minor wound care. Dr. Zrake further stated that Cyd Greco (“Greco”), a nurse

practitioner, is regularly scheduled to work when Dr. Joseph Cohen is on duty and that Greco is

the “only nurse practitioner who gets twelve (12)-hour shifts,” presumably to provide Dr. Joseph

Cohen with additional assistance not afforded to other providers such as Dr. Mahadeo and Dr.

Zrake.



                                                  19
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 20 of 51 PageID #: 20




       91.     During Dr. Mahadeo’s December 6, 2019 conversation with Dr. Zrake, Dr. Zrake

stated that Dr. Joseph Cohen “gets away with murder,” that a high-ranking physician assistant in

the company routinely “does all the work when she works with him” and that she “doesn’t

understand how [Dr. Joseph Cohen] can be a primary.” Dr. Mahadeo agreed that the “whole site

complains about him,” including ancillary staff. Dr. Zrake stated that she would be upset if Dr.

Joseph Cohen rose up in the company, to which Dr. Mahadeo responded that he believed that PM

Pediatrics would likely find a role for him. Dr. Zrake agreed and pointed out that Dr. Friedman

had been promoted and was now “something big in corporate.” Dr. Mahadeo informed Dr. Zrake

that he believed Dr. Friedman was “in charge of manuals” and told her that he believed that the

company was not “going to let go of him” because he is Jewish. Dr. Zrake agreed.

       92.     During Dr. Mahadeo’s December 6, 2019 conversation with Dr. Zrake, Dr.

Mahadeo informed Dr. Zrake that he felt his termination had been discriminatory and that Jewish

employees had been “climbing” within PM Pediatrics. Dr. Zrake agreed, stating, “I know. The

whole company is Jewish. It’s just not fair.”

Dr. Richard Bruckner Was Promoted to Regional Medical Director Over Dr. Mahadeo Despite
Complaints of Harassment from Other Employees

       93.     In or around June or July 2019, Dr. Mahadeo became aware that McGreevy, and a

female physician, Jessica O’Mara (“Dr. O’Mara”), had complained about overall harassment,

including sexual harassment, from Dr. Bruckner, stating that they preferred to work with Dr.

Mahadeo in Carle Place, where they felt more comfortable. When Dr. Mahadeo spoke to Dr. Cohen

about the reports of harassment, she instructed him not to tell anyone, especially Dr. Sadow.

       94.     Shortly thereafter, in or around August 2019, Dr. Cohen was promoted to Vice

President of Clinical Operations for PM Pediatrics in the Northeast and Alaska, despite the

numerous discriminatory comments and actions against minority and non-Jewish employees


                                                20
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 21 of 51 PageID #: 21




outlined above.

        95.     Very shortly before Dr. Cohen announced her promotion, Dr. Mahadeo prepared a

self-review as part of his annual review in July 2019, in which he specifically stated that he would

like to further assist Dr. Cohen in any way that she felt was appropriate, described his extensive

humanitarian work and explained the ways in which he could help to grow the company

financially, as he had grown his own medical practice over the past twenty (20) years.

        96.     After Dr. Mahadeo realized that Dr. Cohen had been promoted, he asked her

directly if he could assist her as a regional medical director. Dr. Cohen replied that she would

discuss it with him at a later date.

        97.     Subsequently, Dr. Cohen promoted two (2) younger Jewish employees, Dr.

Bruckner and Dr. Devin Grossman (“Dr. Grossman”), Jewish, Caucasian men who were both

approximately forty (40) years old at the time, as Regional Medical Director for Western Long

Island and Regional Medical Director for Eastern Long Island, respectively. Dr. Cohen had

exclusively created both of those positions as a direct result of her promotion and simply appointed

Drs. Bruckner and Grossman without any form of interview process or formal companywide

announcement of their respective appointments.

        98.       Later in August, Dr. Cohen informed Dr. Mahadeo that she was appointing Drs.

Buckner and Grossman as regional medical directors. Dr. Mahadeo responded that Dr. Bruckner

was not qualified for the position and that Dr. Mahadeo had been practicing medicine since 1990

and was far more experienced than either of them. Dr. Mahadeo additionally informed Dr. Cohen

that he believed that these individuals were promoted because they are Jewish and stated that she

never addressed the sexual harassment allegations against Dr. Bruckner. Dr. Cohen replied that it

is her decision who to hire and that she can do whatever she pleases, as the CEO, Dr. Schor, listens



                                                21
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 22 of 51 PageID #: 22




to her.

          99.    On or about October 17, 2019, Dr. Bruckner came in to relieve Dr. Mahadeo when

he was working a noon-to-midnight shift. When Dr. Bruckner arrived, he and Dr. Mahadeo had a

conversation during which Dr. Mahadeo confided that he felt that he was being targeted due to his

age, religion and race and informed Dr. Bruckner that he feared that PM Pediatrics was going to

wrongfully terminate him because of these protected characteristics. Dr. Bruckner openly joked

that he is a “Jewish boy and has it made.” As discussed in greater detail below, Dr. Bruckner

further stated that PM Pediatrics wants “younger people” and that his age and religion are helping

him to advance within PM Pediatrics.

          100.   It is Dr. Mahadeo’s belief that he was denied a promotion to regional medical

director due to PM Pediatrics’ strong preference for Jewish employees. Although he never engaged

in discussions with Dr. Cohen about specific salary amounts, Dr. Mahadeo is confident that the

promotion to the regional medical director position would have resulted in a significant salary

increase, as he would have been in charge of all six (6) medical directors in the practice group (i.e.,

Carle Place, Syosset, Bayside, Manhasset, Massapequa and Rockville Centre).

          101.   During Dr. Mahadeo’s December 6, 2019 conversation with Dr. Zrake, Dr. Zrake

remarked that PM Pediatrics “made Rich [Bruckner] in charge so quickly,” stating that she doesn’t

know “how he rose up.” Dr. Mahadeo replied that he believed he was promoted because he is

Jewish. Dr. Zrake responded that she had worked for PM Pediatrics longer than Dr. Bruckner, who

had just started working with PM Pediatrics the previous year.

PM Pediatrics Discriminated Against Dr. Mahadeo and Other Employees Due to Age

          102.   Dr. Mahadeo is currently fifty-seven (57) years old and was fifty-five (55) years

old at the time that the events described in this Complaint took place.



                                                  22
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 23 of 51 PageID #: 23




       103.    Throughout the Mahadeo Employment Period, Dr. Mahadeo witnessed numerous

discriminatory comments about PM Pediatrics’ preference for younger workers and seeming

animosity towards employees above fifty (50) years of age and was denied a second position and

ultimately terminated as a result of the company’s drive to push out older employees.

Dr. Cohen and Other PM Pediatrics Employees Made Numerous Antagonistic Comments About
Employees’ Ages That Reflected a Companywide Pattern of Age-Related Biases and
Discrimination

       104.    In or around November 2018, Dr. Thomas, who was approximately thirty (30) years

old, invited Dr. Mahadeo to have a drink after work. When Dr. Cohen found out about the meeting,

she immediately instructed Dr. Mahadeo not to fraternize with Dr. Thomas or any of the medical

assistants, as in her opinion, they were “too young” for him.

       105.    In or around December 2018, Dr. Zrake, who was approximately sixty (60) years

old, asked Dr. Mahadeo if she could be his assistant medical director. Dr. Mahadeo had known Dr.

Zrake for approximately twenty-five (25) years and believed her to be an excellent employee and

clinician. When Dr. Mahadeo asked Dr. Cohen whether Dr. Zrake could assist him, Dr. Cohen

declined, openly stating that Dr. Zrake was “too old” for the position and that the “company wants

younger employees.”

       106.    Throughout the Mahadeo Employment Period, Dr. Cohen additionally made

numerous inappropriate and discriminatory comments about other employees’ ages and their

suitability for employment at PM Pediatrics. In or around April 2019, Dr. Cohen informed Dr.

Mahadeo that she had heard rumors that Dr. Alla Shenkman (“Dr. Shenkman”), one of the founders

of PM Pediatrics who was in her fifties, was leaving the company to her age. Dr. Cohen remarked

that she agreed with Dr. Shenkman’s rumored decision to resign, as “she’s older now” and has

“put in her time.”



                                                23
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 24 of 51 PageID #: 24




       107.    After Dr. Cohen announced to Dr. Mahadeo that she had promoted Drs. Bruckner

and Grossman to regional medical director positions in or around August 2019, Dr. Mahadeo

informed her that he thought she should have considered Dr. Debbie Levine (“Dr. Levine”), the

medical director of the Manhasset location, who was approximately fifty-five (55) years old, for

either of the positions. Dr. Cohen swiftly denied my suggestion and responded that she did not

want Dr. Levine in the position because “her career is over” due to her age.

       108.    On another occasion in or around early September 2019, after a quarterly seminar,

Dr. Mahadeo again stated to Dr. Cohen that he believed that Dr. Levine should have been promoted

to a regional medical director position. Dr. Cohen replied that Dr. Levine’s “career is over,” that

she is “over the hill” and that she was “not going anywhere in [PM Pediatrics].”

       109.    On numerous occasions, Dr. Levine additionally informed Dr. Mahadeo that she

felt that PM Pediatrics was trying to push her out by failing to provide her with extra support when

she complained about a high volume of patients and a sparse, slow staff, such that she was required

to be available to work on a constant basis. Specifically, Dr. Levine commented that she felt she

came into PM Pediatrics too late in her career, as it seemed to her that the company was favoring

younger employees.

       110.    Dr. Levine ultimately resigned in or around November 2019 and was replaced by

Dr. Henning, who was approximately thirty-nine (39) years old and had previously worked very

closely with Dr. Cohen.

       111.    On another occasion in or around September 2019, Dr. Mahadeo went in to help

Dr. Friedman attend to a large surge of patients when he was working alone. During a subsequent

conversation with Dr. Cohen, when Dr. Mahadeo mentioned that he had gone in because Dr.

Friedman had requested his assistance, Dr. Cohen replied that Dr. Friedman is working slower



                                                24
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 25 of 51 PageID #: 25




because “he is fifty-seven (57) years old and needs to resign and go play with his grandchildren.”

       112.    strongly encouraged Sookram to apply for a job at PM Pediatrics, stating “the

company wants younger providers only.”

       113.    In or around September 2020, Dr. Mahadeo additionally had a discussion with Dr.

Nora Wecker (“Dr. Wecker”), a fifty (50)-year-old former PM Pediatrics physician, which he

recorded, during which Dr. Wecker expressed that PM Pediatrics “seems to cater to a young

crowd” and prefers younger employees who do not have the experience to push back against

practices that they might find unethical or unsafe with respect to the practice of medicine, citing

the fact that the company seemed to be keeping a “base” of young MDs and inexperienced nurse

practitioners and physicians assistants on staff. Dr. Wecker further expressed that it is her belief

that the company “does not want people coming in with their own ideas about best medical

practice,” and that PM Pediatrics prefers younger employees, as they want to be able to tell their

employees “what to do and how to do it” without being questioned.

       114.    During Dr. Mahadeo’s September 2020 conversation with Dr. Wecker, Dr. Wecker

additionally questioned how PM Pediatrics could claim that her termination was due to financial

reasons when Dr. Cohen’s husband, Dr. Joseph Cohen, who primarily worked out of the facility’s

Massapequa site, remained employed, despite the fact that he likely earned a much higher salary

than she did and either refused, or was not able to, perform a number of procedures.

Dr. Mahadeo Was Wrongfully Denied a Medical Director Position at PM Pediatrics’ Bellerose
Site and a Regional Medical Director Position Due to His Age

       115.    In or around April 2019, Dr. Mahadeo attended a meeting in Syosset with Dr.

Cohen and McCaskill. During this meeting, Dr. Mahadeo asked Dr. Cohen if he could become the

medical director for a second site that was opening in Bellerose, which was very close to his home.

Dr. Cohen bluntly denied his request, simply stating that “the company wants younger people.”


                                                25
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 26 of 51 PageID #: 26




        116.   Dr. Mahadeo is currently in possession of a recording of a November 22, 2019

conversation between him and McCaskill during which McCaskill agreed that Dr. Cohen stated

that the “company wants younger people” during the April 2019 Syosset meeting.

        117.   As discussed below, Dr. Mahadeo later discovered that Dr. Cohen had been

promising the Bellerose medical director position to Dr. Ahmed Elbedewy (“Dr. Elbedewy”), who

was approximately thirty-five (35) years old and had no prior experience in a medical leadership

role.

        118.   Although Dr. Mahadeo did not discuss specific salary amounts with Dr. Cohen with

respect to the Bellerose medical director position, upon information and belief, the position would

have resulted in a salary increase, as he would have been responsible for an entire second site in

addition to the Carle Place Location.

        119.   As mentioned above, in or around August 2019, Dr. Cohen informed Dr. Mahadeo

that she was appointing Drs. Bruckner and Grossman, who were both approximately forty (40)

years old, to regional medical director positions, despite the fact that Dr. Mahadeo had asked on

at least two (2) occasions about assisting Dr. Cohen as a regional medical director. During this

conversation, Dr. Cohen specifically informed Dr. Mahadeo that Drs. Bruckner and Grossman are

younger, and “that’s what the company wants.”

PM Pediatrics’ Efforts to Generate False Complaints Against Dr. Mahadeo

        120.   In or around October 2019, Dr. Elbedewy filed a vague and false complaint against

Dr. Mahadeo, stating that certain physicians did not complete checking lab results under Dr.

Mahadeo’s watch during a time when the company was switching to a new Electronic Medical

Records (“EMR”) system. In the complaint, which Dr. Mahadeo read, Dr. Elbedewy specifically

stated that Dr. Bruckner had asked him to file it.



                                                 26
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 27 of 51 PageID #: 27




       121.    The subject matter of Dr. Elbewey’s complaint would have applied to all sites, not

just Carle Place, as the issue with lab results not coming in properly was a companywide issue

resulting from the transition to a new EMR system, such that anybody who worked that particular

day would have had the same issue.

       122.    During a subsequent conversation in which Dr. Mahadeo advised Dr. Elbedewy to

speak with him first before going over his head to report any perceived issues with his job

performance, Dr. Elbewey told Dr. Mahadeo that he felt badly about filing the complaint but only

did so because Dr. Bruckner had asked him to file it, stating that Dr. Cohen would make him

medical director of the Bellerose site if he did. Dr. Elbedewy then informed Dr. Mahadeo that he

specifically indicated in his complaint that Dr. Bruckner had instructed him to file it.

       123.    During a subsequent meeting at which all six (6) medical directors and Dr. Cohen

were present, Dr. Mahadeo informed Dr. Cohen that Dr. Elbedewy’s complaint was completely

untrue. Dr. Cohen acknowledged that the complaint was invalid and stated that she also routinely

has complaints filed against her and that the CEO, Dr. Schor, simply ignores them and forwards

them directly to her. Specifically, Dr. Cohen mentioned during this meeting that although staff

members had complained about her appointment of Drs. Bruckner and Grossman to regional

medical director positions, as they believed them to be inexperienced and unqualified, it was

ultimately her decision who to appoint, and Dr. Schor uniformly ignored all complaints that he

received in reference to Dr. Cohen. It is Dr. Mahadeo’s belief that Dr. Cohen’s implication was

that any complaints about her to a higher level of management would go unaddressed.

       124.    Dr. Mahadeo is currently in possession of certain April 27, 2020 text messages

between him and Dr. Zrake in which Dr. Zrake informed him that “Ahmed told [Dr. Zrake], Rich

Bruckner told him to file that complaint” (i.e., Dr. Elbedewy’s false complaint against Dr.



                                                 27
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 28 of 51 PageID #: 28




Mahadeo regarding lab results). Dr. Zrake further stated, “I think [Dr. Elbedewy] felt bad about

doing it. But he was promised to be a medical director.”

       125.    On or about September 29, 2020, Dr. Zrake texted Dr. Mahadeo to inform him that

Dr. Elbewy had been promoted to assistant medical director of PM Pediatrics’ Rockville Center

site. Dr. Zrake expressed frustration that Dr. Elbedewy had been promoted, as she had requested

to be Dr. Mahadeo’s assistant medical director at Carle Place and, as mentioned herein, was denied

that opportunity because of her age.

       126.    In or around mid-October 2019, Dr. Bruckner informed Dr. Mahadeo that a medical

assistant, Rachael Fasano (“Fasano”) had complained to him that Dr. Mahadeo had “shouted” at

her in an unprofessional manner on or about October 10, 2019. It is Dr. Mahadeo’s understanding

that Fasano exaggerated an instance, per Dr. Cohen’s instructions to generate false complaints,

during which Dr. Mahadeo explained to Fasano, without raising his voice, that she is not permitted

to turn patients away from the facility during periods of long wait time without the approval of a

physician on duty, as doing so would constitute an illegal unsafe transfer that could lead to liability

for PM Pediatrics. During this interaction, Dr. Mahadeo simply explained to Fasano that as medical

director, he believed that it was wrong to send potential patients to other sites without informing

the on-site physician, as Dr. Mahadeo was not able to thoroughly medically assess a potential

patient from home, and it was often necessary to send patients from PM Pediatrics to the

emergency room by ambulance if their physical state was sufficiently critical. Dr. Mahadeo is also

aware that many hospital emergency rooms have written policies stating that the facility is not to

turn patients away for any reason. In fact, Dr. Mahadeo and McCaskill had spoken with Fasano

and other staff members about this specific policy approximately four (4) days prior to the incident

described in Fasano’s complaint.



                                                  28
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 29 of 51 PageID #: 29




       127.    Although Fasano additionally complained that the parent of a patient exited an

exam room to complain that he had overheard yelling and arguing during her exchange with Dr.

Mahadeo, it is Dr. Mahadeo’s recollection that the parent came out of the room as his child was in

the process of being discharged from the facility such that he was simply seeking discharge

paperwork.

       128.    Dr. Mahadeo is currently in possession of an October 16, 2019 recording from Dr.

Patankar during which Dr. Patankar stated that it if anyone from PM Pediatrics asked her about

the incident during which Fasano accused him of speaking to her unprofessionally, she would

inform them that it “didn’t seem as though he was attacking any one of us.” Dr. Patankar further

stated that Ms. Fasano may have misinterpreted Dr. Mahadeo’s tone because “he was talking really

fast” and went on to explain that “I think that’s just how we Indians talk. We use our hands to

speak… But I did not feel in any shape or form that he was attacking any one of us or…talking to

us in a condescending tone. …I think if anything, he was just trying to look out for us.”

       129.    Upon information and belief, Fasano additionally complained that Dr. Mahadeo

failed to respond to a phone call and a text message from her on October 10, 2019 through which

she apparently attempted to request permission to send patients to different sites during a period

of high volume. Dr. Mahadeo did not respond to Ms. Fasano’s phone call or text message, as at

the time of her communications, he had already been in touch with Dr. Patankar, the provider on

duty, to indicate that he was on his way to the site. Dr. Patankar later contacted Dr. Mahadeo and

instructed him to turn around and go back home, as the site had quieted down.

       130.    While Defendants produced additional complaints from scribe Keisha McPhoy

(“McPhoy”) and Machado outlining the events of that evening and the following shift, these

complaints contained similar exaggerations, falsehoods and/or misinterpretations of Dr.



                                                29
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 30 of 51 PageID #: 30




Mahadeo’s behavior and the circumstances. Notably, these complaints, or any others, were never

shared with Dr. Mahadeo during his employment at PM Pediatrics.

       131.    On or about October 15, 2019, Fasano made a second false complaint against Dr.

Mahadeo, stating that he did not properly care for a supposedly asthmatic patient who, upon

examination, did not appear to be in any distress. Dr. Mahadeo had specifically rushed the child to

the back to examine him once Fasano called from the front to inform him that there was an

asthmatic patient on the way in an effort to avoid any further complains from Fasano. After

performing a thorough examination and speaking with the child’s parents, Dr. Mahadeo

determined that the child was well.

       132.    It is Dr. Mahadeo’s belief that Fasano and others were encouraged by Dr. Cohen to

file complaints against him in an effort to gather non-discriminatory reasons for his termination.

       133.    The next day, October 16, 2019, Dr. Mahadeo e-mailed Dr. Bruckner to inform him

that Fasano’s complaint was fabricated and that he feared another false complaint, as he was

scheduled to work with Fasano that night.

       134.    As mentioned above, on or about October 17, 2019, Dr. Bruckner came in to relieve

Dr. Mahadeo at approximately 8:00 pm, despite the fact that he was scheduled to work until

midnight that shift. Dr. Mahadeo again informed Dr. Bruckner that he felt that false complaints

were being generated against him in an effort to drive him out because of his age, religion and

race. Dr. Bruckner ultimately agreed that Dr. Cohen prefers younger, Jewish employees and that

that “seems to be where the company is headed,” citing his and Dr. Grossman’s recent promotions

to regional medical director roles. Dr. Mahadeo asked Dr. Bruckner if he thought he was being

terminated, to which Dr. Bruckner replied that he believed that he was, as Dr. Cohen had informed

him that Dr. Mahadeo’s career was “done” because of his age.



                                                30
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 31 of 51 PageID #: 31




        135.   Earlier on October 17, 2019, Dr. Mahadeo had a conversation about the incidents

alleged by Fasano with Dr. Sadow during which he agreed that he and McCaskill and could speak

to Fasano without her intervention. Dr. Mahadeo also participated in a discussion with Sabrina

Parrino (“Parrino”), a PM Pediatrics regional office manager (NY South), McCaskill and Fasano

on or about October 21, 2019 to discuss these issues. During this meeting, Fasano and Dr. Mahadeo

were cordial and agreed to continue working together professionally. It was Dr. Mahadeo’s

understanding that the issue had been resolved.

        136.   Prior to the filing of these complaints, Dr. Mahadeo and Fasano had shared a

pleasant personal and professional relationship. For example, when Fasano confided in Dr.

Mahadeo that she had been diagnosed with breast cancer, Dr. Mahadeo sent her flowers and told

her that he would accommodate her in any way that she needed, including time off from work.

Prior to the complaint, Ms. Fasano had additionally brought food for Dr. Mahadeo on a regular

basis and invited him to her home for drinks. When Fasano received three (3) positive patient

reviews in a row, Dr. Mahadeo asked McCaskill to buy Fasano a gift to thank her for her good

work.

        137.   Throughout the Mahadeo Employment Period, Dr. Mahadeo made multiple

attempts to schedule an appointment with Dr. Schor, PM Pediatrics’ CEO, to discuss issues related

to race, religion and age-based “harassment” within the company. Although Dr. Schor agreed that

they could speak on several occasions, he ultimately never met with Dr. Mahadeo despite repeated

requests.

        138.   On November 21, 2019, Dr. Cohen walked Dr. Mahadeo into the office of general

counsel for PM Pediatrics, David J. Biehl, and terminated him, stating that he was being let go

because “an employee was unhappy” with him.



                                                  31
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 32 of 51 PageID #: 32




        139.    Based on Dr. Mahadeo’s experiences working for PM Pediatrics as outlined above,

it is Dr. Mahadeo’s belief that this reason is entirely pretextual and/or based on false complaints

prompted by Dr. Cohen or others in upper management in a concerted effort to drive him out due

to his age, religion, race, color and national origin.

        140.    Dr. Mahadeo was ultimately replaced by Dr. Carolyne Jean-Phillipe (“Dr. Jean-

Phillipe”), who was approximately thirty-nine (39) years old, thus rendering the entire leadership

chain of the six (6) sites in Dr. Mahadeo’s practice group approximately forty (40) years old or

younger.

        141.    Although Dr. Jean-Phillipe, who oversees the Carle Place and Rockville Centre

sites, is African American, the remaining medical directors in the group (i.e., Dr. Henning, the

medical director of Manhasset and Massapequa, Dr. Bruckner, medical director of Syosset and

Regional Medical Director of the Western Long Island Region and Dr. Nicole Porti, medical

director of Bayside) and Dr. Cohen are Caucasian.

PM Pediatrics Cannot Point to Poor Job Performance as a Reason for Dr. Mahadeo’s
Termination

        142.    As a double-board certified physician in pediatrics and pediatric emergency

medicine, Dr. Mahadeo was a valuable asset to PM Pediatrics who brought an exceptional amount

of knowledge and experience to the position.

        143.    Prior to Dr. Cohen’s campaign to generate false complaints against Dr. Mahadeo

towards the end of the Mahadeo Employment Period, Dr. Mahadeo had never been written up,

informed of any performance issues, placed on a development plan or reprimanded in any manner

during his employment at PM Pediatrics and had always met or exceeded the company’s standards.

        144.    Although Dr. Mahadeo was in the midst of a divorce at the time of his termination,

his personal life did not negatively influence his job performance at PM Pediatrics. Dr. Mahadeo’s


                                                  32
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 33 of 51 PageID #: 33




divorce was never mentioned as a reason for his termination or during the lead-up to his

termination. Further, Dr. Mahadeo’s divorce commenced in January 2015, nearly five (5) years

before he was terminated.

       145.    During a happy hour after a quarterly meeting in or around September 2019, Dr.

Cohen joked that “half the company is going through a divorce” while speaking about other

employees at PM Pediatrics who happened to be in the midst of a divorce at that time. At the time

of this conversation, Dr. Mahadeo had not directly mentioned anything about his own divorce to

Dr. Cohen, and Dr. Cohen made this remark completely unprompted by anything that Dr. Mahadeo

had said or done.

       146.    At no point during the Mahadeo Employment Period did Dr. Mahadeo directly

approach anyone at PM Pediatrics to initiate a conversation about his divorce or express an interest

in publicizing the details of his divorce. During the Mahadeo Employment Period, Dr. Mahadeo

generally kept the details of his divorce private and only discussed them with McCaskill, to the

extent that he needed assistance rearranging his schedule due to upcoming court appearances, and

Dr. Levine, who expressed an interest in working with Dr. Mahadeo on a research project regarding

whether children whose parents were undergoing a divorce were susceptible to various forms of

child abuse by their parents or others as a direct result of the divorce proceedings. Dr. Levine, who

had previously done studies and presented at PM Pediatrics’ national conference, approached Dr.

Mahadeo of her own accord, told him that McCaskill had informed her about his research topic

and expressed an interest in helping him with his research, as academic research and publications

were a way to get promoted within the company.

       147.    During conversations about Dr. Mahadeo’s research, Dr. Mahadeo informed Dr.

Levine about the abuse that he feared his own children had experienced as a result of his divorce



                                                 33
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 34 of 51 PageID #: 34




and stated that all of the incidents he had described were summarized in a complaint that he

intended to file against Queens County Supreme Court Judge Margaret McGowan (“Judge

McGowan”) for allegedly mishandling certain aspects of his divorce case. Dr. Levine suggested

that Dr. Mahadeo send her a copy of the complaint so that she could analyze it and help Dr.

Mahadeo to strategize about what forms of abuse seemed to be present in the context of his own

divorce case and provide her thoughts as to what methods could be taken to protect children from

similar forms of abuse.

       148.    Shortly after Dr. Mahadeo shared his complaint against Judge McGowan with Dr.

Levine, Dr. Levine called him and expressed sympathy for what his children had gone through

based on the allegations in Dr. Mahadeo’s complaint, stating that it sounded to her like the children

were experiencing abuse at the hands of their mother and the attorney for the children. During this

conversation, Dr. Levine suggested that they start working on the study as soon as possible and try

to get it published. Dr. Levine additionally described the research topic as novel and stated that

she believed it would be suitable to present at a national conference once the study had been

completed.

       149.    Although Dr. Levine subsequently forwarded Dr. Mahadeo’s complaint against

Judge McGowan to others at PM Pediatrics, it is Dr. Mahadeo’s belief that Dr. Levine did so as

she was hoping to be promoted to one of the regional medical director positions that ultimately

went to Drs. Bruckner and Grossman. Dr. Mahadeo is aware based on conversations with Dr.

Levine that Dr. Levine was particularly upset that Drs. Bruckner and Grossman were promoted in

lieu of her and that she had reached out to Dr. Schor directly to complain about their appointments.

Dr. Mahadeo is further aware that Dr. Levine and Dr. Cohen shared a close personal relationship,

such that, upon information and belief, she, along with the others mentioned in this complaint, was



                                                 34
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 35 of 51 PageID #: 35




possibly asked by upper management to manufacture complaints against Dr. Mahadeo in an effort

to terminate him.

       150.    At no point did PM Pediatrics share with Dr. Mahadeo that Dr. Levine had

forwarded Dr. Mahadeo’s complaint or express any concern whatsoever that he had done so.

       151.    During Dr. Mahadeo’s December 6, 2019 conversation with Dr. Zrake, Dr.

Mahadeo informed Dr. Zrake that he had been terminated because “one of the staff was unhappy

with [him].” Dr. Zrake responded that “[PM Pediatrics] would never fire somebody if one person

is unhappy,” adding “I know your staff…everybody likes you. I know every single person. I know

Megan, I know Rachael [Fasano]. …I know your Xray tech. I know everybody. Nobody is

dissatisfied with you. …I don’t know who it could possibly be.” Dr. Zrake further expressed

confusion as to how Dr. Mahadeo could have had a “great” review in August and [be] terminated

by November because one employee said one thing.” Dr. Zrake additionally stated that “usually,

if somebody has a problem, there’s a discussion first.” Dr. Mahadeo informed Dr. Zrake that PM

Pediatrics had given him a letter of good standing stating that I provided excellent clinical care to

patients, to which Dr. Zrake responded, “how would you write a letter like that and then just say

it was a problem with an employee?”

       152.    During Dr. Mahadeo’s December 6, 2019 conversation with Dr. Zrake, he informed

Dr. Zrake that he suspected that he was going to be terminated because the company had started

to “make a lot of comments about age.” Specifically, Dr. Mahadeo informed Dr. Zrake that Dr.

Cohen had declined his request to be the medical director for the Bellerose site during a meeting

with McCaskill because the company wants to hire “younger people.” Dr. Mahadeo further stated

that his termination was “clearly age discrimination,” because “everybody likes me.” Dr. Zrake

agreed that “everybody liked you. Megan liked you. Everybody liked you.…You’re nice to



                                                 35
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 36 of 51 PageID #: 36




everybody. You usually say, ‘no problem.’ Everything is cool.” Dr. Zrake further stated that she

has been to the Carle Place Location “many times, and they always speak highly of you. …You

get along with everybody.”

       153.    During Dr. Mahadeo’s December 6, 2019 conversation with Dr. Zrake, Dr.

Mahadeo informed Dr. Mahadeo informed Dr. Zrake that on Halloween 2019 and during a medical

assistant’s birthday very shortly before my termination, on November 3, 2019, he took pictures

with his staff during office celebrations. Dr. Zrake acknowledged that she had seen some of the

photographs and that she “can’t imagine” why Dr. Mahadeo would have been terminated, as

“everybody always speaks highly of you when I’m there. They were very happy when you became

medical director. Everybody liked you.”

       154.    During Dr. Mahadeo’s December 6, 2019 conversation with Dr. Zrake, Dr.

Mahadeo informed Dr. Zrake that he had asked Dr. Cohen directly if he could be the medical

director of the Bellerose site, which she declined, stating that the company “wants younger

people.” Dr. Mahadeo informed Dr. Zrake that he had explained to Dr. Cohen that he “know[s]

the community well” and “know[s] all the business leads” and stated that he believed that “[he]

could make that site thrive.” Dr. Zrake stated that she believed that he could, as she “remember[ed]

how much your patients loved you. You would make that place really thrive.”

       155.    During Dr. Mahadeo’s December 6, 2019 conversation with Dr. Zrake, Dr.

Mahadeo informed Dr. Zrake that he believed the company was pressuring Dr. Levine to leave

PM Pediatrics due to her age. Dr. Mahadeo further informed the physician that he believed Dr.

Cohen was favoring Jewish employees, referencing Siegel’s ten thousand-dollar ($10,000.00)

bonus and raise. Although Dr. Zrake stated that she was not familiar with Siegel professionally,

she agreed with me that a medical doctor should receive a higher bonus and raise than a nurse



                                                36
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 37 of 51 PageID #: 37




practitioner. Dr. Mahadeo further stated that he believed that Drs. Bruckner and Henning were

receiving favorable treatment because they are Jewish.

        156.    During Dr. Mahadeo’s December 6, 2019 conversation with Dr. Zrake, Dr.

Mahadeo explained to Dr. Zrake that Fasano had filed a complaint against him because he told her

that she should not transfer patients to other facilities without consulting with the provider on duty.

Dr. Mahadeo further stated that he believed the company was encouraging Fasano to complain

about me in the same way that Dr. Bruckner had instructed Dr. Elbedewy to file a complaint,

because PM Pediatrics was trying to “build a case” against him. Dr. Mahadeo stated to Dr. Zrake

that he felt it was strange that Fasano would have filed a complaint, as she “liked me a lot. She

used to bring food all the time.” Dr. Zrake agreed that “Rachael always liked [Dr. Mahadeo]”

        157.    Dr. Mahadeo worked at Carle Place on numerous occasions when Dr. Zrake was

on duty, such that Dr. Zrake frequently observed his interactions with his staff. Dr. Zrake also had

numerous discussions with Dr. Mahadeo’s staff about his job performance.

        158.    Dr. Mahadeo was an extremely hardworking employee who routinely saw far more

patients than others on the site (i.e., up to two-thirds to three-quarters of the patients at Carle Place

and as many as seventy [70] patients per shift, or ten [10] patients per hour), including younger

staff.1 Indeed, patients frequently called specifically to see me. Notably, despite Dr. Mahadeo’s

high workload, he never had a malpractice claim filed against him.

        159.    As mentioned above, Dr. Mahadeo’s July 2019 annual review was overwhelmingly

positive. Specifically, the review stated that:

    •   “[H]e is very well-rounded with knowledge. If we ever have questions regarding
        medicine/procedure, he takes the time to explain them, especially those of us who are
        interested in expanding our roles in the medical field…;”


1
 In response to questions from staff seeking her opinion as to an acceptable number of patients
to see in an hour, Dr. Cohen responded that three to four (3-4) patients was reasonable.

                                                   37
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 38 of 51 PageID #: 38




   •   “Dr. Mahadeo is calm and pleasant, regardless of what is going on in his personal life. He
       is always on time and responds to my emails, texts and calls quickly even when it’s not a
       convenient time for him. I feel comfortable going to him with any concerns and my staff
       has expressed to me that they do as well. He genuinely cares and wants us all to grow and
       make this an enjoyable environment for everyone to work in;”

   •   “His overall demeanor is very professional and he makes you feel comfortable when you
       need to approach him regarding any matters/issues. He is always punctual and always
       willing to help out when needed;”

   •   “The staff has come to learn that they can go to him with anything from a customer issue,
       to a scheduling conflict, to building issues, because we are a team. He helps with meds,
       steps, etc. If we are short a nurse or X-ray tech, he will jump in to help at any time;”

   •   “Dr. Mahadeo is a great team player. He is always a pleasure to work with. He
       communicates with staff both professionally and accordingly;”

   •   “The way he oversees this office is very well organized, and he always makes sure his
       staff is happy and comfortable. If there is an issue, he addresses it accordingly and
       foresees ways to make sure it doesn’t happen again. He ensures a good work
       environment. His presence in this office is overall professional, optimistic and calm.
       When it comes to feedback, he is very approachable and courteous;”

   •   “He has built a cohesive and successful team with the help of his new OM, Megan. He is
       well respected by his staff and liked by his patients.”

       160.    Dr. Mahadeo’s July 2019 review additionally stated that there were no areas in

which he could improve as of the date of the review (“Areas for improvement: …None at this

time.”).

       161.    After Dr. Mahadeo’s performance review, Dr. Cohen sent Dr. Mahadeo a message

apologizing for any confusion about whether his sign-on bonus would be counted as his annual

bonus for July 2018 through June 2019 and stating that “you will be receiving your well deserved

$12k raise in your next paycheck.” (emphasis added).

       162.    Indeed, Dr. Mahadeo’s performance was so highly regarded within the company

that he received a letter from PM Pediatrics after his termination, on or about November 27, 2019,

stating that “Dr. Mahadeo provided strong clinical care to our patients and left PM Pediatrics in


                                               38
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 39 of 51 PageID #: 39




good standing.”

       163.    On or about January 21, 2020, Dr. Mahadeo additionally received a

recommendation letter from Dr. Cohen stating that he is a “compassionate physician with excellent

clinical decisionmaking skills. He is well liked by patients and families and ensured that his

patients experienced a high level of service.”

       164.    From September 2019 through as late as November 2019, the month that Dr.

Mahadeo was terminated, McCaskill spoke very highly about Dr. Mahadeo to Gokool and

Bridgemohan when they first started working at PM Pediatrics, stating that she (McCaskill) was

much happier working with Dr. Mahadeo compared to previous medical directors, referring to Dr.

Mahadeo as the “best medical director” who was a “pleasure to work with” and describing him to

Gokool and Bridgemohan as “hardworking,” and well-liked by patients and staff.

       165.    Further, in the October 16, 2019 recording of Dr. Mahadeo’s conversation with Dr.

Patankar, Dr. Patankar stated, “I always talk about you to Allah [Shenkman], Sheryl [Cohen] and

Rich [Bruckner.] I will always make a comment on e-mails to Sheryl that Robby has been amazing.

I feel so blessed to have Robby to lean on.” Dr. Patankar additionally stated that Dr. Mahadeo

“reaches out every day” to see if Dr. Patankar needs anything or if there is anything he can cover.”

During that conversation, Dr. Mahadeo asked Dr. Patankar whether she would agree that Dr.

Mahadeo’s staff speaks “well” about him, to which Dr. Patankar responded that “everyone” would,

including McCaskill.

       166.    Although Dr. Mahadeo learned during a quarterly medical director meeting in or

around September 2019 that PM Pediatrics planned to slow the opening of new sites, it is Dr.

Mahadeo’s understanding that the reason for this was that PM Pediatrics had simply been

expanding too quickly, such that they were opening sites too close to each other and effectively



                                                 39
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 40 of 51 PageID #: 40




competing against themselves. During this meeting, Dr. Schor plainly stated that everyone’s job

was safe. Indeed, Carle Place was a particularly high-performing site that routinely placed in the

top ten percent (10%) in the country in terms of income generated from patients and saw a large

volume of patients at all times, such that it is clear that Dr. Mahadeo’s termination was not due to

financial reasons. Moreover, Dr. Mahadeo is not aware of any other medical directors or upper

management employees who were recently terminated.

Dr. Mahadeo Has Been Significantly Damaged By PM Pediatrics’ Abrupt Termination of
His Employment

        167.    Although PM Pediatrics presented Dr. Mahadeo with a Separation and Release of

Claims after his termination, stating that he waives and releases any and all claims he may have

against PM Pediatrics, Dr. Mahadeo never signed this agreement and, in fact, informed the

company in a January 15, 2020 e-mail that he did not plan to sign, as his divorce attorney had

advised him that it could adversely affect his case.

        168.    Although Dr. Mahadeo received twelve (12) weeks’ severance pay pursuant to

Section 4(b) of his employment agreement (“Either party may terminate your employment at any

time and for any reason or no reason within three [3] months prior written notice to the other

party…If termination is initiated by the Company under this Section and you are required to cease

providing services to the Company and to vacate the Office prior to the end of the three-month

notice period…the Company will make severance payments as and when equal to the

compensation you would have received…throughout such three-month notice period.”), he has

been so substantially injured by his termination and various demands made of me by the company

while still employed at PM Pediatrics that the three (3) months of severance he received is

insufficient.

        169.    As Dr. Mahadeo declined an offer from GoHealth, PM Pediatrics’ major


                                                 40
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 41 of 51 PageID #: 41




competitor, in order to work for PM Pediatrics, he has struggled to find steady work since his

termination in November 2019.

       170.    Although Dr. Mahadeo maintains a private medical practice, the practice has been

significantly damaged, as Dr. Cohen’s irregular scheduling prohibited him from setting a regular

schedule to see patients. Throughout the Mahadeo Employment Period, Dr. Cohen specifically

informed Dr. Mahadeo that he could not get any specific days off to run his practice.

       171.    In or around September 2018, Dr. Cohen additionally instructed Dr. Mahadeo to

send all of his patients from his private practice to PM Pediatrics. Indeed, Dr. Mahadeo sent

hundreds of patients over the course of his employment period. Further, Dr. Mahadeo’s practice

has been closed since on or about March 14, 2020 due to the COVID-19 national health emergency.

                               FIRST CAUSE OF ACTION
                              Title VII of the Civil Rights Act
                (Race, Color, National Origin and Religious Discrimination)

       172.    Plaintiff Mahadeo repeats and re-alleges each and every allegation contained in the

preceding paragraphs with the same force and effect as though fully set forth herein.

       173.    Defendants PM Pediatrics of Selden, PLLC and PM Pediatrics Management Group,

LLC were employers within the meaning of Title VII.

       174.    By the acts and practices described above, including but not limited to denying Dr.

Mahadeo two (2) promotions and ultimately terminating his employment, Defendants

discriminated against Plaintiff Mahadeo in violation of Title VII.

       175.    Plaintiff Mahadeo is a brown-complexioned Guyanese male who practices

Hinduism. Throughout his employment with Defendants, Dr. Mahadeo was denied promotions

and ultimately targeted for termination and subjected to the disparate treatment described above

due to his race, color, national origin and religion. Dr. Mahadeo is also aware that PM Pediatrics



                                                41
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 42 of 51 PageID #: 42




upper management staff terminated or mistreated several other minority employees, including

making numerous derogatory comments about them, and expressed a strong preference for Jewish

and/or Caucasian employees.

       176.       As a result of Defendants’ discrimination, Plaintiff Mahadeo is now suffering and

will continue to suffer irreparable mental injuries, humiliation and mental anguish and economic

and non-economic damages because of the discriminatory conduct of Defendants.

                               SECOND CAUSE OF ACTION
                       AGE DISCRIMINATION IN EMPLOYMENT ACT

       177.       Plaintiff repeats and re-alleges each and every allegation of the preceding

paragraphs hereof with the same force and effect as though fully set forth herein.

       178.       Plaintiff was within the protected age group under the ADEA as he was fifty-five

(55) years old when he experienced the discriminatory acts (e.g., denial of two (2) promotions and

termination of his employment) described in the preceding paragraphs.

       179.       Plaintiff was well-qualified for his position, as well as the Bellerose medical

director and regional medical director positions, as he had been practicing medicine since 1990,

had significantly more experience than Drs. Grossman, Bruckner and Elbedewy and was double-

board certified physician in pediatrics and pediatric emergency medicine.

       180.       Plaintiff suffered adverse employment actions of failure to promote and termination

due to his age.

       181.       Plaintiff’s age gives rise to an inference of discrimination given the derogatory

comments made by those in upper management, including stating that certain employees were “too

old” to be promoted, that their careers were over due to their age, that they were “over the hill,”

that they needed to resign and that the “company wants younger people.”




                                                  42
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 43 of 51 PageID #: 43




       182.    Plaintiff’s age was the “but for” cause of discrimination due to specific due to

specific comments made with respect to Plaintiff that “the company wants younger people.”

       183.    As a result of the unlawful discrimination by Defendants, Plaintiff has suffered

substantial money damages, including but not limited to, loss of wages, loss of future earnings and

appreciation thereon.

       184.    In addition, as a result of the willful and unlawful discrimination by Defendants,

Plaintiff has suffered severe humiliation and mental anguish, psychological, and emotional

damages.

       185.    As a result of the foregoing actions by Defendants, Plaintiff has been damaged to

his person, property and employment.

       186.    As a result of the foregoing, Plaintiff is entitled to backpay with interest, front pay

and compensatory damages and liquidated/punitive damages, in an amount to be proved at trial.

                               THIRD CAUSE OF ACTION
                      NEW YORK STATE HUMAN RIGHTS LAW
                (Race, Color, National Origin and Religious Discrimination)

       187.    Plaintiff Mahadeo repeats and re-alleges each and every allegation contained in the

preceding paragraphs with the same force and effect as though fully set forth herein.

       188.    Defendants were employers of Plaintiff within the meaning of NYSHRL.

       189.    By the acts and practices described above, including but not limited to terminating

and making numerous derogatory comments about minority employees, refusing to promote Dr.

Mahadeo on two (2) occasions and ultimately terminating his employment, Defendants

discriminated against Dr. Mahadeo in violation of the NYSHRL.

       190.    Plaintiff Mahadeo is a brown-complexioned Guyanese male who practices

Hinduism. As described herein, Plaintiff Mahadeo is aware that Dr. Cohen and others at PM



                                                 43
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 44 of 51 PageID #: 44




Pediatrics used derogatory language to speak about minority employees, terminated several

minority employees and expressed their preference for Jewish and Caucasian employees.

                      FOURTH CAUSE OF ACTION
        NEW YORK STATE HUMAN RIGHTS LAW – AGE DISCRIMINATION

       191.    Plaintiff Mahadeo repeats and re-alleges each and every allegation contained in the

preceding paragraphs with the same force and effect as though fully set forth herein.

       192.    By the actions detailed above, Defendants unlawful discriminated against Plaintiff

on the basis of his age in violation of the NYSHRL.

       193.    As a result of the unlawful discrimination by Defendant, Plaintiff has suffered

substantial money damages, including but not limited to, loss of wages, loss of future earnings and

appreciation thereon.

       194.    In addition, as a result of the willful and unlawful discrimination by Defendants,

Plaintiff has suffered severe humiliation and mental anguish, psychological, physical and

emotional damages.

       195.    As a result of the foregoing actions by the Defendants, Plaintiff has been damaged

to his person, property and employment.

       196.    As a result of the foregoing, Plaintiff is entitled to backpay with interest, front pay,

compensatory damages and liquidated/punitive damages, in an amount to be proved at trial.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff respectfully requests that this Court grant the following relief:

       a.      An order tolling the statute of limitations;

       b.      A declaratory judgment that the practices complained of herein are unlawful under

               Title VII, ADEA and NYSHRL;

       c.      An injunction against Defendant and its officers, agents, successors, employees,


                                                 44
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 45 of 51 PageID #: 45




               representatives and any and all persons acting in concert with Defendant, as

               provided by law, from engaging in each of the unlawful practices, policies and

               patterns set forth herein;


       d.      An award of compensatory damages as a result of Defendants’ unlawful

               discrimination pursuant to Title VII, ADEA, NYSDHR and supporting regulations;

       e.      An award of liquidated and/or punitive damages as a result of Defendants’ unlawful

               discrimination pursuant to Title VII, ADEA, NYSDHR and supporting regulations;

       f.      An award of compensatory damages in an amount to be shown at trial for past and

               future economic and non-economic losses, including lost wages, future lost wages,

               pain and suffering, emotional distress and mental anguish;

       g.      An award for exemplary and/or punitive damages in an amount to be shown at trial

               as a result of Defendants’ willful and malicious discriminatory and illegal conduct;

       h.      An award of prejudgment and post-judgment interest;

       i.      An award of costs and expenses of this action together with reasonable attorneys’

               and expert fees; and

       j.      Such other and further relief as this Court deems just and proper.


                               DEMAND FOR TRIAL BY JURY

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.




                                                 45
Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 46 of 51 PageID #: 46
Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 47 of 51 PageID #: 47




              EXHIBIT A
    Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 48 of 51 PageID #: 48

                     U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                    New York District Office
                                                                                     33 Whitehall Street, 5th Floor
                                                                                     New York, NY 10004-2112
                                                                       Intake Information Group: (800) 669-4000
                                                                  Intake Information Group TTY: (800) 669-6820
                                                                           New York Direct Dial: (929) 506-5384
                                                                                            FAX (929) 506-5270
                                                                                         Website: www.eeoc.gov




Our Reference:       Robby Mahadeo v. PM PEDIATRICS OF SELDEN, PLLC
                     EEOC # 520-2020-05384

Robby Mahadeo
C/o: Kristen E. Boysen, Esq.
PELTON GRAHAM LLC
111 Broadway, Suite 1503
New York, NY 10006

Dear Mr. Mahadeo,

This is with reference to your correspondence and subsequent communication with this office in
which you alleged discrimination in violation of the Age Discrimination in Employment Act of
1967 as amended, and Title VII of the Civil Rights Act of 1964, as amended by the above-named
Respondent.

A review of all available information provided failed to indicate that a violation of the statute(s)
has occurred; however, this does not certify that Respondent is in compliance with the statutes.
While we fully understand that the parties to a charge often have very firm views that the evidence
supports their respective positions, our final determinations must comport with our interpretations
of the available evidence and the laws we enforce. For this reason, we will issue you a Dismissal
and Notice of Rights, which will enable you to file suit in U.S. District Court within 90 days of
your receipt of that Notice if you wish to pursue this matter further.


We regret that we could not be of further service to you in this matter.

                                              Sincerely,


      6/15/2021                                      L. Lockett
_______________________                       _______________________
Date                                                Investigator



cc. Attorney for Charging Party.
                  Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 49 of 51 PageID #: 49
EEOC Form 161 (11/2020)                  U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
To:    Robby Mahadeo                                                                  From:     New York District Office
       198-53 Pompeii Ave.                                                                      33 Whitehall Street
       Hollis, NY 11423                                                                         5th Floor
                                                                                                New York, NY 10004


                            On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No.                                 EEOC Representative                                                   Telephone No.

                                                Loresa A. Lockett,
520-2020-05384                                  Investigator                                                          (929) 506-5287
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                 The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                 Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

                 The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                 Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge
       X         The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
                 The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

                 Other (briefly state)

                                                         - NOTICE OF SUIT RIGHTS -
                                                   (See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                     On behalf of the Commission


Enclosures(s)
                                                                    Judy A. Keenan,                                         (Date Issued)
                                                                    District Director
cc:
           Craig Bloom                                                               Kristen E. Boysen, Esq.
           Senior Legal Counsel & Compliance Officer                                 PELTON GRAHAM LLC
           PM PEDIATRICS MANAGEMENT GROUP, LLC                                       111 Broadway, Suite 1503
           One Hollow Lane,                                                          New York, NY 10006
           Suite 301
           Lake Success, NY 11042
            Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 50 of 51 PageID #: 50
Enclosure with EEOC
Form 161 (11/2020)
                                             INFORMATION RELATED TO FILING SUIT
                                           UNDER THE LAWS ENFORCED BY THE EEOC
                               (This information relates to filing suit in Federal or State court under Federal law.
                      If you also plan to sue claiming violations of State law, please be aware that time limits and other
                             provisions of State law may be shorter or more limited than those described below.)


                                       Title VII of the Civil Rights Act, the Americans with Disabilities Act (ADA),
PRIVATE SUIT RIGHTS               --
                                       the Genetic Information Nondiscrimination Act (GINA), or the Age
                                       Discrimination in Employment Act (ADEA):

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUIT RIGHTS               --   Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 – not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION --                     Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE                             --   All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

                  IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
                Case 2:21-cv-05071 Document 1 Filed 09/10/21 Page 51 of 51 PageID #: 51




Enclosures(s)


cc:
       Raymond J. Berti
       AKERMAN LLP
       520 Madison Avenue, 20th Floor
       New York, NY 10022
